Title: To George Washington from Colonel John Dockery Thompson, 27 August 1777
From: Thompson, John Dockery
To: Washington, George



Dear General
Bohemia Manor [Md.] Augt 27th 1777

I have the honor to send up four deserters who I apprehend are able to give your Excellency some material information—The 18th Battalion of Militia of Maryland under my command are embodied & ready to act, but we have no arms fit for service to put in their hands—This post is opposite the enemy’s fleet, a fine fertile country abounding with Stock &c. & may reasonably expect their foraging here—Genl Howe has issued a proclamation offering protection to the inhabitants of the Eastern shore, who they think friends to their Govt, which has deluded many people near the shore, & prevented their driving off Stock

&c.—They now carry on a constant intercourse with the Shipping, dealing with them, & supplying provisions. I beg your Excellency to order whether I shall endeavor to keep this post or what else I shall do. Our number is about 500. If you think it expedient we should continue here, pray sir endeavor to supply us with arms & accountrements as soon as possible, as we are in utmost danger of being cut to pieces by an handful of men—when if we were armed I can assure your Excellency our Troops are good, & inferior to no Battalion in this State—If we are not supplied with arms I must disband my men unless you think proper to order us from here—Yesterday a party of Hessians landed on this Side Elk River, & made 4 of our men prisoners, who afterward gave them the slip—we have received information that we may hourly expect parties out in pursuit of us—I apprehend the communication with the Shipping must be cut off or we have no security—If the arms are to be had, I will immediately send to bring them down—My Adjutant Mr Veasey has the honor to present this to you & will immediately return with your orders. I have the honor to be your Excellency’s most obedient Servant

Jno. D. Thompson

